Name: Commission Regulation (EC) No 1291/2002 of 16 July 2002 amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) Nos 1452/2001, 1453/2001 and 1454/2001 with regard to eggs, poultry and rabbit sector for the Canary Islands
 Type: Regulation
 Subject Matter: animal product;  economic policy;  trade;  agricultural activity;  regions of EU Member States;  regions and regional policy;  production
 Date Published: nan

 Avis juridique important|32002R1291Commission Regulation (EC) No 1291/2002 of 16 July 2002 amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) Nos 1452/2001, 1453/2001 and 1454/2001 with regard to eggs, poultry and rabbit sector for the Canary Islands Official Journal L 188 , 17/07/2002 P. 0003 - 0004Commission Regulation (EC) No 1291/2002of 16 July 2002amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) Nos 1452/2001, 1453/2001 and 1454/2001 with regard to eggs, poultry and rabbit sector for the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(1), amended by Regulation (EC) No 1195/2002(2), and in particular Article 3(6) thereof,Whereas:(1) Commission Regulation (EC) No 21/2002(3), as last modified by Regulation (EC) No 679/2002(4), establishes the supply balances and Community aid for the outermost regions under Council Regulations (EC) Nos 1452/2001(5), 1453/2001(6) and 1454/2001.(2) Evidence shows that the quantities of grandparent and parent female chicks provided in Annex III(11), (CN code ex 0105 11 ) are not used due to the fact that the aid has not been sufficient to compensate the relatively high transport costs. It is therefore necessary to increase the aid.(3) For the purpose of setting the aid for supply to the Canary Islands of the products listed in Annex III(11) and in the interests of simplification, there should be a permanent reference to the Regulations fixing the export refund for similar products whenever such refunds are granted.(4) Regulation (EC) No 21/2002 should be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the meeting of the Management Committee poultrymeat and eggs,HAS ADOPTED THIS REGULATION:Article 1Annex III (Canary Islands) to Regulation (EC) No 21/2002 is amended as follows:- Part 11 is replaced by the following: "Part 11Eggs, poultry, rabbitsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 45.(2) OJ L 174, 4.7.2002, p. 11.(3) OJ L 8, 11.1.2002, p. 15.(4) OJ L 104, 20.4.2002, p. 6.(5) OJ L 198, 21.7.2001, p. 11.(6) OJ L 198, 21.7.2001, p. 26.